         Case 2:20-cv-00477-MMB Document 44 Filed 11/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FIRST NONPROFIT INSURANCE
 COMPANY a/s/o SELF HELP
 MOVEMENT, INC.,

                    Plaintiff
                                             CIVIL ACTION NO. 20-CV-477
                       v.

 MEENAN OIL LLC and LIMBACH
 CONSTRUCTION,

                  Defendants

                                       ORDER

       AND NOW this 2nd day of November, 2020, it is hereby ORDERED that for reasons

stated in foregoing Memorandum, the Motion to Dismiss Amended Complaint is GRANTED, as

to Count I only, with prejudice.

                                               BY THIS COURT:

                                               s/ Michael M. Baylson
                                               _______________________________
                                               MICHAEL M. BAYLSON
                                               United States District Court Judge
